TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 17, 2022



                                       NO. 03-20-00568-CV


                                    D. Alan Meeker, Appellant

                                                  v.

                                 Luminex Corporation, Appellee




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on August 21, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.